            Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Alicia Velasquez, Adrian Hernandez Flores, Marino
Pinzon Luna, Gonzalo Munoz Coconi, and Domingo Rojas
Amaro, individually and on behalf of all other employees
similarly situated,
                                        Plaintiffs,
                                                                    Case No.
                          - against -
                                                                    COLLECTIVE ACTION
Lities Corp. D/B/A Munch Time Diner, Karikan Donut                  COMPLAINT
Corp. D/B/A Munch Time Diner, Edison Rivera, Rafaela
Estrada; Roberto “Doe” (Last Name Unknown),Vasilos
Lambos, and Achilles Polygerinos,
                                        Defendants



       Plaintiffs Alicia Velasquez, Adrian Hernandez Flores, Marino Pinzon Luna, Gonzalo

Munoz Coconi, and Domingo Rojas Amaro, (collectively “Plaintiffs”), individually on their own

behalf and on behalf of all others similarly situated, by and through their undersigned attorneys,

Hang & Associates, PLLC, hereby file this complaint against the Defendants Lities Corp. D/B/A

Munch Time Diner, Karikan Donut Corp. D/B/A Munch Time Diner, Edison Rivera, Rafaela

Estrada; Roberto “Doe” (Last Name Unknown),Vasilos Lambos, and Achilles Polygerinos

(collectively “Defendants”), allege and show the Court the following:


                                           INTRODUCTION

       1.       This is an action brought by Plaintiffs on their own behalf and on behalf of similarly

situated employees, alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”) and the New York Labor Law (the “NYLL”), arising from Defendants’ various willful

and unlawful employment policies, patterns and/or practices.




                                                      1
            Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 2 of 25



       2.       Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in a pattern and practice of

failing to pay their employees, including Plaintiffs, the minimum wages, the overtime

compensation for all hours worked over forty (40) each workweek and the spread of hours

premium for all days in which the “spread of hours” exceeds ten (10) hours.

       3.       Plaintiffs allege pursuant to the FLSA, that they are entitled to recover from the

Defendants: (1) unpaid minimum wages, (2) unpaid overtime compensation, (3) liquidated

damages, (4) prejudgment and post-judgment interest, and (5) attorneys’ fees and costs.

       4.       Plaintiffs further allege pursuant to New York Labor Law § 650 et seq. and 12 New

York Codes, Rules and Regulations §§ 142, 146 (“NYCRR”) and New York Common law that

they are entitled to recover from the Defendants: (1) unpaid minimum wages, (2) unpaid overtime

compensation, (3) unpaid “Spread of Hours” premium, (4) compensation for failure to provide

wage notice at the time of hiring and failure to provide paystubs in violation of the NYLL, (5)

liquidated damages equal to the sum of unpaid “Spread of Hours” premium, and unpaid overtime

compensation pursuant to the NY Wage Theft Prevention Act, (6) prejudgment and post-judgment

interest; and (7) attorney’s fees and costs.

                                 JURISDICTION AND VENUE

       5.       This Court has original federal question jurisdiction over this controversy under 29

U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the New York Labor

Law claims pursuant to 28 U.S.C. § 1367(a).

       6.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.




                                                  2
            Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 3 of 25



                                           PLAINTIFFS

       7.       Plaintiffs were all employed by Corporate Defendant Lities Corp (“Lities”) and/or

its predecessor, Corporate Defendant Karikan Donut Corp (“Karikan Donut”) for their restaurant,

Munch Time Diner located at 21 E 170th St, Bronx, NY 10452.

       8.       Plaintiff Alicia Velasquez (hereinafter “Plaintiff Velasquez”) is a resident of Bronx

County, New York State.

       9.       From in or around September 2002 to in or around January 2020, Plaintiff

Velasquez was employed by Defendants as a waitress for Defendants’ restaurant located at 21 E

170th St, Bronx New York 10452.

       10.      Plaintiff Adrian Hernandez Flores (hereinafter “Plaintiff Hernandez Flores”) is a

resident of Bronx County, New York State.

       11.      From in or around December 2018 to in or around March 2020, Plaintiff Hernandez

Flores was employed by Defendant Lities as a dishwasher for its restaurant located at 21 E 170th

St, Bronx New York 10452.

       12.      Plaintiff Marino Pinzon Luna (hereinafter “Plaintiff”) is a resident of Bronx

County, New York State.

       13.      From in or around January 2019 to in or around January 2020, Plaintiff Pinzon Luna

was employed by Defendant Lities as a cook for its restaurant located at 21 E 170th St, Bronx New

York 10452.

       14.      Plaintiff Gonzalo Munoz Coconi (hereinafter “Plaintiff Munoz Coconi”) is a

resident of Bronx County, New York State.

       15.      From on or around July 15, 2019 to on or around December 8, 2019, Plaintiff

Munoz Coconi was employed by Defendant Lities as a cook for its restaurant located at 21 E 170th




                                                  3
          Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 4 of 25



St, Bronx New York 10452.

        16.     Plaintiff Domingo Rojas Amaro (hereinafter “Plaintiff Rojas Amaro”) is a resident

of Bronx County, New York State.

        17.     From in or around September 2019 to February 2, 2020, Plaintiff Rojas Amaro was

employed by Defendant Lities as a cook for its restaurant located at 21 E 170th St, Bronx New

York 10452.


                                          DEFENDANTS

Corporate Defendants

Lities is a substantial continuity of Karikan Dnut

        18.     Upon information and belief, in or around December 2018, Corporate Defendant

Karikan Donut transferred its restaurant located at 21 E 170th ST, Bronx, NY 10452 to Corporate

Defendant Lities.

        19.     Upon information and belief, at the time of the transfer, Lities was aware of Karikan

Donut’s practice of failing to pay employees, including Plaintiff Velasquez the requried

compensations.

        20.     Upon information and belief, Lities is a substantial continuity of Karikan Donut.

Upon information and belief, multiple Karikan Donut’s employees, including Plaintiffs Velasquez

had maintained at Lities to perform the same job duties without reapplying for employment after

the transfer. Upon information and belief, Lities run the restaurant with the same business name:

Much Time Diner, at the same location, 21 E 170th ST, Bronx, NY 10452 as Karikan Donut did

after the transfer.

        21.     Therefore, Lities is a substantial continuity of Karikan Donut and Lities and

Karikan Donut are a joint employer of Plaintiffs who have worked for both Corporate Defendants.



                                                  4
           Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 5 of 25



Karikan Donut

         22.   Upon information and belief, Corporate Defendant Karikan Donut is a domestic

business corporation organization and existing under the laws of the State of New York and

maintains its principal place of business at 21 E 170th ST, Bronx, NY 10452.

         23.   Upon information and belief, at all times relevant hereto Karikan Donut is a

business or enterprise engaged in interstate commerce employing more than eleven (11) employees

and earning gross annual sales over Five Hundred Thousand Dollars ($500,000).

         24.   Upon information and belief, at all relevant times hereto, Karikan Donut has been

and continues to be “employers” engaged in interstate “commerce” and/or in the production of

“goods” for “commerce”, within the meaning of the Fair Labor Standards Act (“FLSA”), 29 U.S.C

§ 203.

         25.   At all relevant times, Karikan Donut constitutes an enterprise within the meaning

of the FLSA, 29 U.S.C § 203(s).

         26.   Karikan Donut has been employer who have worked for Karikan, including

Plaintiffs Velasquez, within the meaning of the New York State Labor Law (“NYLL”) § 2, 190,

and 651.

Lities

         27.   Upon information and belief, Corporate Defendant Lities is a domestic business

corporation organization and existing under the laws of the State of New York and maintains its

principal place of business at 21 E 170th ST, Bronx, NY 10452.

         28.   Upon information and belief, at all times relevant hereto Lities is a business or

enterprise engaged in interstate commerce employing more than eleven (11) employees and

earning gross annual sales over Five Hundred Thousand Dollars ($500,000).




                                               5
            Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 6 of 25



          29.   Upon information and belief, at all relevant times hereto, Lities has been and

continues to be “employers” engaged in interstate “commerce” and/or in the production of “goods”

for “commerce”, within the meaning of the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 203.

          30.   At all relevant times, Lities constitutes an enterprise within the meaning of the

FLSA, 29 U.S.C § 203(s).

          31.   Lities has been employer of all of Plaintiffs within the meaning of the New York

State Labor Law (“NYLL”) § 2, 190, and 651.

Individual Defendants

          32.   Upon information and belief, Defendant Edison Rivera is the officer, director

and/or managing agent of Lities located at 21 E 170th ST, Bronx, NY 10452 and acted intentionally

and maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations

promulgated thereunder, 29 C.F.R. §791.2, NYLL §2 and the regulations thereunder, and is jointly

and severally liable with Lities.

          33.   Upon information and belief, Defendant Rafaela Estrada is the owner, officer,

director and/or managing agent of Lities located at 21 E 170th ST, Bronx, NY 10452 and

participated in the day-to-day operations of Lities and acted intentionally and maliciously and is

an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29

C.F.R. §791.2, NYLL §2 and the regulations thereunder, and is jointly and severally liable with

Lities.

          34.   Upon information and belief, Defendant Rafaela Estrada manages and makes all

business decisions including but not limited to the amount in salary the employee will receive and

the number of hours employees will work.




                                                6
          Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 7 of 25



        35.     Upon information and belief, Defendant Roberto “Doe” (Last Name Unknown), is

the owner, officer, director and/or managing agent of Lities located at 21 E 170th ST, Bronx, NY

10452 and participated in the day-to-day operations of Lities and acted intentionally and

maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated

thereunder, 29 C.F.R. §791.2, NYLL §2 and the regulations thereunder, and is jointly and severally

liable with Lities.

        36.     Upon information and belief, Defendant Roberto “Doe” manages and makes all

business decisions including but not limited to the amount in salary the employee will receive and

the number of hours employees will work.

        37.     Upon information and belief, Defendant Vasilos Lambos is the chief executive

officer, owner, director and/or managing agent of Karikan Donut located at 21 E 170th ST, Bronx,

NY 10452 and acted intentionally and maliciously and is an employer pursuant to FLSA, 29 U.S.C.

§203d, and regulations promulgated thereunder, 29 C.F.R. §791.2, NYLL §2 and the regulations

thereunder, and is jointly and severally liable with Karikan Donut.

        38.     Upon information and belief, Defendant Achilles Polygerinos is the owner, officer,

director and/or managing agent of Karikan Donut located at 21 E 170th ST, Bronx, NY 10452 and

participated in the day-to-day operations of Karikan Donut and acted intentionally and maliciously

and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder,

29 C.F.R. §791.2, NYLL §2 and the regulations thereunder, and is jointly and severally liable with

Karikan Donut.

        39.     Upon information and belief, Defendant Achilles Polygerinos manages and makes

all business decisions including but not limited to the amount in salary the employee will receive

and the number of hours employees will work.




                                                7
          Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 8 of 25



       40.     At all times relevant herein Lities and Karikan Donut continues to be, an “enterprise

engaged in commerce” within the meaning of FLSA.

       41.     At all relevant times, the work performed by Plaintiffs was directly essential to the

business operated by Lities and Karikan Donut.

       42.     At all relevant times, Defendants knowingly and willfully failed to pay Plaintiffs

their lawfully earned minimum wages, overtime compensation, “spread-of-hour” pays and failed

to provide them an accurate wage notice at the time of hiring in violation of the NYLL.

       43.     Plaintiffs have fulfilled all conditions precedent to the institution of this action and/

or conditions have been waived.

                       FLSA COLLECTIVE ACTION ALLEGATIONS


       44.     Plaintiffs bring this action individually and on behalf of all other and former non-

exempt employees who have been or were employed by the Defendants at their company for up

to the last three (3) years, through entry of judgment in this case (the “Collective Action Period”)

(the “Collective Action Members”). Upon information and belief, the Collection Action Members

are so numerous the joinder of all members is impracticable. The identity and precise number of

such persons are unknown, and the facts upon which the calculations of that number may be

ascertained are presently within the sole control of the Defendants. Upon information and belief,

there are more than Collective Action members, who have worked for or have continued to work

for the Defendants during the Collective Action Period, most of whom would not likely file

individual suits because they fear retaliation, lack adequate financial resources, access to attorneys,

or knowledge of their claims. Therefore, Plaintiffs submit that this case should be certified as a

collection action under the FLSA, 29 U.S.C. §216(b).




                                                  8
          Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 9 of 25



       45.     Plaintiffs will fairly and adequately protect the interests of the Collective Action

Members, and have retained counsel that is experienced and competent in the field of employment

law and class action litigation. Plaintiffs have no interests that are contrary to or in conflict with

those members of this collective action.

       46.     This action should be certified as collective action because the prosecution of

separate action by individual members of the collective action would risk creating either

inconsistent or varying adjudication with respect to individual members of this class that would as

a practical matter be dispositive of the interest of the other members not party to the adjudication,

or subsequently impair or impede their ability to protect their interests.

       47.     A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation makes it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There

will be no difficulty in the management of this action as collective action.

       48.     Questions of law and fact common to members of the collective action predominate

over questions that may affect only individual members because Defendants have acted on grounds

generally applicable to all members. Among the questions of fact common to Plaintiffs and other

Collective Action Members are:

       a. Whether the Defendants employed Collective Action members within the meaning of

       the FLSA;

       b. Whether the Defendants’ violations of the FLSA are willful as that terms is used within

       the context of the FLSA;




                                                  9
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 10 of 25



        c. Whether the Defendants failed to pay the Collective Action Members minimum wages

        for all hours worked in violation of the FLSA and the regulation promulgated thereunder

        d. Whether the Defendants failed to pay the Collective Action Members overtime wages

        for all hours worked above forty (40) each workweek in violation of the FLSA and the

        regulation promulgated thereunder;

        e. Whether the Defendants are liable for all damages claimed hereunder, including but not

        limited to compensatory, punitive, and statutory damages, interest, costs and disbursements

        and attorneys’ fees. Plaintiffs know of no difficulty that will be encountered in the

        management of this litigation that would preclude its maintenance as a collective action.

        49.    Plaintiffs and others similarly situated have been substantially damaged by

Defendants’ unlawful conduct.

                                   STATEMENT OF FACTS

        50.    Defendants committed the following alleged acts knowingly, intentionally and

willfully.

        51.    Defendants knew that the nonpayment of minimum wages, overtime pay, spread of

hours, failure to provide the required wage notice at the time of hiring and failure to provide the

required wage statement with every payment of wages would financially injure Plaintiffs and

similarly situated employees and violate state and federal laws.

Plaintiff Alicia Velasquez

        52.    From in or around September 2003 to January 2020, Plaintiff Velasquez was

employed by Defendants to work as a waitress at Defendants’ restaurant, Munch Time Diner

located at 21 E 170th St., Bronx, NY 10452.

        53.    From in or around September 2003 to December 2018, that was before the business




                                                10
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 11 of 25



was transferred from Karikan Donut to Lities, Plaintiff typically worked five days a week with

Monday and Tuesday off. During her workdays, Plaintiff worked from around 9 pm to around 7

am without any uninterrupted break. Therefore, Plaintiff worked around ten (10) hours a day, fifty

(50) hours a week.

        54.    During this period, Defendants Karikan Donut, Lambos, and Polygerinos paid

Plaintiff a weekly fixed rate of $250 regardless of how many hours she worked.

        55.    From in or around December 2018 to January 2020, that was after the business was

transferred from Karikan Donut to Lities, Plaintiff typically worked six days a week with Tuesday

off. During her workdays, Plaintiff worked from around 6 am to around 4 pm without any

uninterrupted break. Therefore, Plaintiff worked around ten (10) hours a day, sixty (60) hours a

week.

        56.    During this period, Plaintiff was paid less than eight (8) dollars. Although

Defendants Lities, Rivera, Estrada and Roberto originally promised to pay her eight (8) dollars per

hour, the said Defendants have owed Plaintiff salary of $4100. Plaintiff was actually paid less than

eight (8) dollars per hour.

        57.    Throughout her employment with Defendants, Plaintiff Velasquez was not

compensated with minimum wages according to state and federal laws.

        58.    Throughout her employment with Defendants, Plaintiff Velasquez was not

compensated for all hours worked above forty (40) in each workweek according to state and federal

laws.

        59.    Throughout her employment with Defendants, Plaintiff Velasquez was not

exempted from the overtime regulations under federal and state laws.




                                                11
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 12 of 25



       60.     Throughout her employment with Defendants, Plaintiff Velasquez was not

compensated with spread of hours premium.

       61.     Plaintiff Velasquez was not provided a written wage notice, in English and in

Spanish (the primary language identified by Plaintiff) when she was hired, including but not

limited to information about her rate of pay and basis thereof, allowances claimed by Defendants,

and the regular pay day designated by Defendants.

       62.     Defendants did not provide Plaintiff Velasquez with a wage statement with every

wage payment.

Plaintiff Adrian Hernandez Flores

       63.     From in or around December 2018 to in or around March 2020, Plaintiff Hernandez

Flores was employed as a dishwasher by Defendants Lities, Rivera, Estrada and Roberto to work

at their restaurant located at 21 E 170th St., Bronx, NY 10452.

       64.     From in or around December 2018 to in or around June 2019, Plaintiff Hernandez

Flores worked six days a week with Wednesday off. During his workdays, Plaintiff Hernandez

Flores worked from around 8 am to around 6 pm without any uninterrupted break. Therefore,

Plaintiff worked around ten (10) hours a day, sixty (60) hours a week.

       65.     From in or around July 2019 to in or around March 2020, Plaintiff Hernandez Flores

worked six days a week. During his workdays, Plaintiff Hernandez Flores worked from around 8

am to around 4 pm without any uninterrupted break. Therefore, Plaintiff worked around eight (8)

hours a day, forty-eight (48) hours a week.

       66.     Throughout his employment, Plaintiff Hernandez Flores was paid less than eleven

(11) dollars. Although Defendants Lities, Rivera, Estrada and Roberto originally promised to pay

him eleven (11) dollars per hour, the said Defendants have owed Plaintiff salary of $4100. Plaintiff




                                                12
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 13 of 25



was actually paid less than eleven (11) dollars per hour.

       67.     Throughout his employment, Plaintiff Hernandez Flores was not compensated with

minimum wages according to state and federal laws.

       68.     Throughout his employment, Plaintiff Hernandez Flores was not compensated for

all hours worked above forty (40) in each workweek according to state and federal laws.

       69.     Throughout his employment, Plaintiff Hernandez Flores was not exempted from

the overtime regulations under federal and state laws.

       70.     Throughout his employment, Plaintiff Hernandez Flores was not compensated with

spread of hours premium.

       71.     Plaintiff Hernandez Flores was not provided a written wage notice, in English and

in Spanish (the primary language identified by Plaintiff) when she was hired, including but not

limited to information about her rate of pay and basis thereof, allowances claimed by Defendants,

and the regular pay day designated by Defendants.

       72.     Defendants did not provide Plaintiff Hernandez Flores with a wage statement with

every wage payment.

Plaintiff Marino Pinzon Luna

       73.     From in or around January 2019 to January 2020, Plaintiff Pinzon Luna was

employed as a cook by Defendants Lities, Rivera, Estrada and Roberto to work at their restaurant

located at 21 E 170th St., Bronx, NY 10452.

       74.     Throughout his employment, Plaintiff Pinzon Luna typically worked seven days a

week except that every two other weeks, he worked six days a week with Wednesday off. During

his workdays, Plaintiff Pinzon Luna worked from around 6 am to around 6 pm without any

uninterrupted break. Therefore, Plaintiff worked around twelve (12) hours a day, usually eighty-




                                                13
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 14 of 25



four (84) hours a week and seventy-two (72) hours a week every two other weeks.

       75.     Throughout his employment, Plaintiff Pinzon Luna was paid less than fifteen (15)

dollars. Although Defendants Lities, Rivera, Estrada and Roberto originally promised to pay him

fifteen (15) dollars per hour, the said Defendants have owed Plaintiff salary of $3000. Plaintiff was

actually paid less than fifteen (15) dollars per hour.

       76.     Throughout his employment, Plaintiff Pinzon Luna was not compensated with

minimum wages according to state and federal laws.

       77.     Throughout his employment, Plaintiff Pinzon Luna was not compensated for all

hours worked above forty (40) in each workweek according to state and federal laws.

       78.     Throughout his employment, Plaintiff F Pinzon Luna was not exempted from the

overtime regulations under federal and state laws.

       79.     Throughout his employment, Plaintiff Pinzon Luna was not compensated with

spread of hours premium.

       80.     Plaintiff Pinzon Luna was not provided a written wage notice, in English and in

Spanish (the primary language identified by Plaintiff) when she was hired, including but not

limited to information about her rate of pay and basis thereof, allowances claimed by Defendants,

and the regular pay day designated by Defendants.

       81.     Defendants did not provide Plaintiff Pinzon Luna with a wage statement with every

wage payment.

Plaintiff Gonzalo Munoz Coconi

       82.     From on or around July 15, 2019 to on or around December 8, 2019, Plaintiff

Munoz Coconi was employed as a cook by Defendants Lities, Rivera, Estrada and Roberto to work

at their restaurant located at 21 E 170th St., Bronx, NY 10452.




                                                  14
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 15 of 25



       83.     Throughout his employment, Plaintiff Munoz Coconi worked seven days a week.

During his workdays, Plaintiff Munoz Coconi worked from around 6 am to around 6 pm without

any uninterrupted break. Therefore, Plaintiff worked around twelve (12) hours a day, seventy-two

(72) hours a week.

       84.     Throughout his employment, Plaintiff Munoz Coconi was paid less than fourteen

(14) dollars. Although Defendants Lities, Rivera, Estrada and Roberto originally promised to pay

him fourteen (14) dollars per hour, the said Defendants have owed Plaintiff salary of $8900.

Plaintiff was actually paid less than fourteen (14) dollars per hour.

       85.     Throughout his employment, Plaintiff Munoz Coconi was not compensated with

minimum wages according to state and federal laws.

       86.     Throughout his employment, Plaintiff Munoz Coconi was not compensated for all

hours worked above forty (40) in each workweek according to state and federal laws.

       87.     Throughout his employment, Plaintiff F Munoz Coconi was not exempted from the

overtime regulations under federal and state laws.

       88.     Throughout his employment, Plaintiff Munoz Coconi was not compensated with

spread of hours premium.

       89.     Plaintiff Munoz Coconi was not provided a written wage notice, in English and in

Spanish (the primary language identified by Plaintiff) when she was hired, including but not

limited to information about her rate of pay and basis thereof, allowances claimed by Defendants,

and the regular pay day designated by Defendants.

       90.     Defendants did not provide Plaintiff Munoz Coconi with a wage statement with

every wage payment.




                                                 15
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 16 of 25



Plaintiff Domingo Rojas Amaro

       91.     From in or around September 2019 to February 2, 2020, Plaintiff Rojas Amaro was

employed as a cook by Defendants Lities, Rivera, Estrada and Roberto to work their restaurant

located at 21 E 170th St., Bronx, NY 10452.

       92.     From in or around September 2019 to late January 2020, Plaintiff Rojas Amaro

worked seven days a week. During his workdays, Plaintiff Rojas Amaro worked from around 11

am to around 10 pm without any uninterrupted break. Therefore, Plaintiff worked around eleven

(11) hours a day, seventy-seven (77) hours a week.

       93.     From in or around late January 2020 to February 2, 2020, Plaintiff Rojas Amaro

worked seven days a week with different daily schedule. During his workdays, Plaintiff Rojas

Amaro worked from around 12 pm to around 10 pm without any uninterrupted break. Therefore,

Plaintiff worked around ten (10) hours a day, seventy (70) hours a week.

       94.     Throughout his employment, Plaintiff Rojas Amaro was paid less than thirteen (13)

dollars. Although Defendants Lities, Rivera, Estrada and Roberto originally promised to pay him

thirteen (13) dollars per hour, the said Defendants have owed Plaintiff salary of $3,913. Plaintiff

was actually paid less than thirteen (13) dollars per hour.

       95.     Throughout his employment, Plaintiff Rojas Amaro was not compensated with

minimum wages according to state and federal laws.

       96.     Throughout his employment, Plaintiff Rojas Amaro was not compensated for all

hours worked above forty (40) in each workweek according to state and federal laws.

       97.     Throughout his employment, Plaintiff Rojas Amaro was not exempted from the

overtime regulations under federal and state laws.




                                                 16
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 17 of 25



        98.     Throughout his employment, Plaintiff Rojas Amaro was not compensated with

spread of hours premium.

        99.     Plaintiff Rojas Amaro was not provided a written wage notice, in English and in

Spanish (the primary language identified by Plaintiff) when she was hired, including but not

limited to information about her rate of pay and basis thereof, allowances claimed by Defendants,

and the regular pay day designated by Defendants.

        100.    Defendants did not provide Plaintiff Rojas Amaro with a wage statement with every

wage payment.

                                   STATEMENT OF CLAIMS

                                          COUNT I
    [Violations of the Fair Labor Standards Act—Minimum Wage Brought on behalf of
                             Plaintiffs and the FLSA Collective]

        101.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        102.    At all relevant times, upon information and belief, Defendants have been, and

continue to be, “employers” engaged in interstate “commerce” and/or in the production of “goods”

for “commerce,” within the meaning of the FLSA, 29 U.S.C. §206(a) and §207(a). Further,

Plaintiffs are covered within the meaning of FLSA, U.S.C. §§206(a) and 207(a).

        103.    At all relevant times, Defendants employed “employees” including Plaintiffs,

within the meaning of FLSA.

        104.    Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.

        105.    The FLSA provides that any employer engaged in commerce shall pay employees

the applicable minimum wage. 29 U.S.C. § 206(a).



                                                 17
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 18 of 25



        106.    At all relevant times, Defendants had a policy and practice of refusing to pay the

statutory minimum wage to Plaintiffs, and the collective action members, for some or all of the

hours they worked.

        107.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§206 shall be liable to the employees affected in the amount of their unpaid minimum

compensation, and in an additional equal amount as liquidated damages.

        108.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiffs and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so

would financially injure Plaintiffs and Collective Action members.


                                            COUNT II
                              [Violation of New York Labor Law—
                          Minimum Wage Brought on behalf of Plaintiffs]


        109.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        110.    At all relevant times, Plaintiffs were employed by Defendants within the meaning

of New York Labor Law §§2 and 651.

        111.    Pursuant to the New York Wage Theft Prevention Act, an employer who fails to

pay the minimum wage shall be liable, in addition to the amount of any underpayments, for

liquidated damages equal to the total of such under-payments found to be due the employee.

        112.    Defendants knowingly and willfully violated Plaintiffs’ and Class Members’ rights

by failing to pay them minimum wages in the lawful amount for hours worked.




                                                 18
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 19 of 25




                                           COUNT III
                 [Violations of the Fair Labor Standards Act—Overtime Wage
                  Brought on behalf of the Plaintiffs and the FLSA Collective]

        113.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        114.    The FLSA provides that no employer engaged in commerce shall employ a covered

employee for a work week longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

times the regular rate at which he or she is employed, or one and one-half times the minimum

wage, whichever is greater. 29 USC §207(a).

        115.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 U.S.C. §216(b).

        116.    Defendants’ failure to pay Plaintiffs and the FLSA Collective their overtime

premiums violated the FLSA.

        117.    At all relevant times, Defendants had, and continue to have, a policy of practice of

refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiffs and

Collective Action Members for all hours worked in excess of forty (40) hours per workweek,

which violated and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including 29

U.S.C. §§207(a)(1) and 215(a).

        118.    The FLSA and supporting regulations required employers to notify employees of

employment law requires employers to notify employment law requirements. 29 C.F.R. §516.4.




                                                 19
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 20 of 25



        119.    Defendants willfully failed to notify Plaintiffs and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiffs’ and

FLSA Collectives’ labor.

        120.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiffs and Collective Class Members the statutory

overtime rate of time and one half for all hours worked in excess of forty (40) per week when they

knew or should have known such was due and that failing to do so would financially injure

Plaintiffs and Collective Action members.

                                             COUNT IV
                          [Violation of New York Labor Law—Overtime Pay
                                    Brought on behalf of Plaintiffs]

        121.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        122.    Pursuant to the New York Wage Theft Prevention Act, an employer who fails to

pay proper overtime compensation shall be liable, in addition to the amount of any underpayments,

for liquidated damages equal to the total of such under-payments found to be due the employee.

        123.    Defendants’ failure to pay Plaintiffs their overtime premiums violated the NYLL.

        124.    Defendants’ failure to pay Plaintiffs was not in good faith.




                                          COUNT V
                     [Violation of New York Labor Law—Spread of Hours
                                 Brought on behalf of Plaintiffs]

        125.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.



                                                 20
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 21 of 25



        126.    The “spread of hours” is the number of hours from the time that an employee started

working on a particular day until the time that he or she stopped working for the day. 12 NYCRR

§ 137-1.7, 12 NYCRR § 142-2.2, 12 NYCRR § 142-2.4, 12 NYCRR 146-1.6 (effective 1/1/2011,

formerly 12 NYCRR § 137-1.7), New York State Department of Labor Regulations § 137-1.7

provides that an employer is required to pay an employee an extra hour of pay at the full minimum

wage, without allowances, for each day in which the employee’s spread of hours exceeds ten. This

“spread of hours” regulation is applicable even if there is a split shift.

        127.    Throughout their employment with Defendants, Plaintiffs routinely worked a

“spread of hours” of over ten hours per day.

        128.    All Plaintiffs regularly worked for shifts over ten hours per day but were not paid

an extra hour of pay at full minimum wage rate for any of such days.

        129.    Despite the fact that Plaintiffs routinely worked a “spread-of-hours” greater than

ten hours per day during certain employment period with Defendants, Defendants did not pay

Plaintiffs any additional compensation as required by the regulations.

        130.    Defendants’ failure to pay spread of hours compensation was willful and

intentional.

                                       COUNT VI
        [Violation of New York Labor Law—Time of Hire Wage Notice Requirement
                              Brought on Behalf of Plaintiffs]

        131.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        132.    The NYLL and supporting regulations require employers to provide written notice

of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; allowances, if any, claimed as a part of minimum wage, including tip,



                                                  21
         Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 22 of 25



meal, or lodging allowances; the regular pay day designated by the employer; the name of the

employer; any “doing business as” names used by the employer; the physical address of

employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer. NYLL §195-1(a).

        133.    Defendants intentionally failed to provide notice to employees in violation of New

York Labor Law § 195, which requires all employers to provide written notice in the employee’s

primary language about the terms and conditions of employment related to rate of pay, regular pay

cycle and rate of overtime on his or her first day of employment.

        134.    Defendants not only did not provide notice to each employee at Time of Hire but

also failed to provide notice to Plaintiffs thereafter.

        135.    Due to Defendants’ violations of New York Labor Law, each Plaintiff is entitled to

recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New York

Labor Law. N.Y. Lab. Law §198(1-b).

                                      COUNT VII
           [Violation of New York Labor Law—New York Pay Stub Requirement
                              Brought on Behalf of Plaintiffs]

        136.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        137.    The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL §195-1(d).

        138.    Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of each Plaintiffs and did not provide the paystub on or

after each Plaintiffs’ payday.



                                                   22
          Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 23 of 25



         139.   Due to Defendants’ violations of New York Labor Law, each Plaintiff is entitled to

recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

$5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor Law

N.Y. Lab. Law §198(1-d).

                                      PRAYER FOR RELIEF


         WHEREFORE, Plaintiffs, on behalf of themselves, the FLSA Collective Plaintiffs,

Plaintiffs, respectfully request that this Court enter a judgment providing the following relief:

    a)      Authorizing Plaintiffs at the earliest possible time to give notice of this collective action,

            or that the Court issue such notice, to all persons who are presently, or have up through

            the extent allowable under the statute of limitations and including the date of issuance

            of court-supervised notice, been employed by Defendants as non-exempt employees.

            Such notice shall inform them that the civil notice has been filed, of the nature of the

            action, of their right to join this lawsuit if they believe they were denied premium

            overtime wages;

    b)      Certification of this case as a collective action pursuant to FLSA;

    c)      Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of

            the FLSA opt-in class, apprising them of the pendency of this action, and permitting

            them to assert timely FLSA claims and state claims in this action by filing individual

            Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiffs and

            their counsel to represent the Collective Action Members;

    d)      A declaratory judgment that the practices complained of herein are unlawful under

            FLSA and NYLL;




                                                   23
     Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 24 of 25



e)    An injunction against Corporate Defendants, its officers, agents, successors,

      employees, representatives and any and all persons acting in concert with them as

      provided by law, from engaging in each of unlawful practices and policies set forth

      herein;

f)    Award Plaintiffs unpaid minimum wages due under the FLSA and the New York Labor

      Law;

g)    Award Plaintiffs unpaid overtime wages due under the FLSA and the New York Labor

      Law;

h)    Award Plaintiffs “spread of hours” pay in the amount of one time of the then-applicable

      minimum wage rate for each day Plaintiffs worked ten or more hours in a workday

      pursuant to New York Labor Law and its regulations;

i)    An award of liquidated and/or punitive damages as a result of Defendants’ willful

      failure to pay overtime wages, and “spread of hours” premium pursuant to the Fair

      Labor Standards Act and New York Labor Law;

j)    An award of costs and expenses of this action together with reasonable attorneys’ and

      expert fees pursuant to 29 U.S.C. §216(b) and NYLL;

k)    The cost and disbursements of this action;

l)    An award of prejudgment and post-judgment fees; and

m)    Such other and further legal and equitable relief as this Court deems necessary, just,

      and proper.




                                          24
        Case 1:20-cv-04208-LGS Document 1 Filed 06/02/20 Page 25 of 25




Dated: Flushing, New York, June 2, 2020        HANG & ASSOCIATES, PLLC.

                                                /S YUEZHU LIU
                                               Yuezhu Liu, Esq.
                                               136-20 38th Ave., Suite 10G
                                               Flushing, New York 11354
                                               Tel: 718-353-8588
                                               Fax: 718-353-6288
                                               yliu@hanglaw.com
                                               Attorneys for Plaintiffs




                                          25
